 1

 2

 3
                                                                                 JS-6
 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10

11 LOGAN WADE ARCHER, an                                   Case No. 8:18-cv-00217 RSWL (DFMx)
     individual,
12
                            Plaintiff,                     FINAL JUDGMENT [37]
13
                vs.
14
   SUMMIT PLASTERING, INC, a
15 California corporation; and DOES 1
   through 10,
16
                            Defendants.
17

18

19             In light of the parties’ Stipulation for Final Judgment, and good cause having
20 been shown, the Court hereby enters final judgment in this matter as follows:

21             It is hereby ORDERED, ADJUDGED AND DECREED that:
22             (1)          Defendant SUMMIT PLASTERING, INC. (“Summit”) and its
23                          past, present, and future partners, principals, members, officers,
24                          directors, employees, agents, subsidiaries, parent and affiliated
25                          entities, predecessors, successors, and assigns are hereby
26                          enjoined from manufacturing, selling, offering to sell, using or
27                          importing into the United States the item shown in Exhibit A
28                          attached hereto, the items shown in Exhibit B attached hereto,

     2118/025351-0004
     13373419.1 a02/27/19                                -1-     FINAL JUDGMENT
 1                          or any other item that infringes plaintiff LOGAN WADE
 2                          ARCHER’s (“Archer”) United States patent no. 8,316,992
 3                          entitled “Method and Apparatus for Securing a Scaffold to a
 4                          Building” (the “‘992 patent”);1
 5             (2)          The parties shall be responsible for their own fees and costs in
 6                          this action.
 7             IT IS SO ORDERED, ADJUDGED, AND DECREED.
 8

 9 Dated: 2/27/2019                                            s/ RONALD S.W. LEW
                                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27   1
      For the avoidance of doubt, this injunction does not prevent Summit or its past,
   present, or future partners, principals, members, officers, directors, employees,
28 agents, subsidiaries, parent or affiliated entities, predecessors, successors, or assigns
   from using genuine, lawfully acquired Bumperite products.
     2118/025351-0004
     13373419.1 a02/27/19                                -2-
 1                          EXHIBIT A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2118/025351-0004
     13373419.1 a02/27/19      -3-
 1                          EXHIBIT B
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     2118/025351-0004
     13373419.1 a02/27/19      -4-
